Citation Nr: 1310683	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 50 percent for depressive disorder, not otherwise specified (NOS).




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to March 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for depressive disorder, NOS, and assigned an initial 10 percent disability rating retroactively effective from March 13, 2006, the day after the Veteran's discharge from service.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability may have been more severe than at others.).

In a June 2008 rating decision since issued during the pendency of this appeal, the RO granted a higher 30 percent rating effective March 13, 2006.  But even more recently, in December 2009, the RO granted an even higher 50 percent rating effective from October 9, 2009.  And in February 2011 the effective date of this 50 percent rating was changed to an earlier date, March 13, 2006, so made retroactively effective from the day following his discharge from service.

The Board issued a decision in December 2011 denying a rating higher than 50 percent for this depressive disorder, NOS, and in response the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, whereas the Office of General Counsel, Professional Staff Group VII, represented the Secretary of VA.  The parties filed a Joint Motion asking the Court to vacate the Board's decision denying this claim and to remand this claim back to the Board for further development and readjudication.  The Court granted the Joint Motion for Remand (JMR) in an October 2012 Order.

To comply with this Order, the Board in turn is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As noted in the JMR, VA provided examinations of the Veteran's depressive disorder in March 2007, April 2008, and October 2009.  In addition, the record also contains a February 2008 private examiner's report.  However, the April 2008 VA examination report did not discuss the February 2008 private report, and the October 2009 VA examination report did not include review of the claims file.  The JMR therefore indicated the Veteran should be provided another VA compensation examination reassessing the severity of this depressive disorder, which includes a review of the claims file for the history of this disorder.

And as the claim is being remanded for this reason, the AMC should also take this opportunity to obtain the Veteran's more recent VA evaluation and treatment records.  The claims file contains records dated only through October 2010, so only up to as recently as about 21/2 years ago.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's more recent evaluation and treatment records from the local VA Medical Center in San Juan concerning all evaluation or treatment he has received for his depressive disorder, NOS, since October 2010.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA psychiatric examination to reassess the severity of the Veteran's depressive disorder, NOS.  His claims folder must be made available to and reviewed by the examiner for the history of this service-connected disability, including allowing for assessment of the severity of this disability since the Veteran's discharge from service in March 2006 to permit the Board to determine whether the rating for this disability should be "staged".

All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should identify the symptoms, if any, the Veteran currently manifests or has manifested since service that are attributable to his service-connected depressive disorder, NOS.

The examiner must also discuss the effect, if any, of the Veteran's depressive disorder , NOS, on his social and industrial adaptability.  To this end, the examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's depressive disorder, NOS, consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score.  The examiner should also comment on the effect this disability has on the Veteran's employability, meaning his ability to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.

The examiner should compare his/her findings to those from the prior March 2007, April 2008, and October 2009 VA examinations, as well as the February 2008 private examination.

It also is imperative the examiner discuss the underlying rationale for all opinions expressed and conclusions.

3.  Ensure the examination report is responsive to the applicable rating criteria, but even more so in terms of the effect of the symptoms shown on the Veteran's overall social and occupational functioning.  See, e.g., Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

4.  Then readjudicate the claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


